PER CURIAM.
The respondent below, Richard Alan Lehrman, appeals from an adverse final order discharging a bond, imposing sanctions in the form of attorney’s fees, adopting the Special Master’s Report, denying his Exceptions, and granting permanent injunctive relief. Because the trial court entered the order without conducting a hearing on the petitioner’s timely filed Exceptions, we reverse. Jackson v. Dildy, 743 So.2d 152 (Fla. 3d DCA 1999); Monyek v. Monyek, 453 So.2d 504 (Fla. 3d DCA 1984); Fla.R.Civ.P. 1.490(h).
Reversed and remanded for further proceedings consistent with this opinion.